DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 February 2021 have been considered but are moot as the amendment required the examiner to use a new reference, as shown below. 
Note, while many references are used in the 103 rejections below, all of the claimed subject matter is taught by the references, and all the references pertain to turbine engine generators. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferch et al. (“Ferch”; US 2014/0079530), in view of Lemmers et al. (“Lemmers”; US 2016/0149469), Vondrell et al. (“Vondrell”; US 2018/0305036), Dresselhaus (US 2,958,192), and Gotz et al. (“Gotz”; US 2009/0165464).
Regarding claim 1: Ferch discloses a gas turbine engine (Fig. 1) comprising: 
a tail cone (58) having a cone shaped portion; 
a low pressure compressor (22); 
a low pressure turbine (24); 
a low speed spool (16) interconnecting the low pressure compressor and the low pressure turbine (paragraph 0014); and 
an electric generator (60, Fig. 2) located within the tail cone (with 62), the electric generator being operably connected to the low speed spool (paragraph 0017), wherein the electric generator comprises a coolant cavity (62) in thermal communication with one or more components of the electric generator; 
a structural support housing at least partially enclosing the electric generator, the structural support housing comprising a forward wall located on a forward end of the structural support housing (unlabeled, but shown on the left side of Fig. 2), 
a first coolant conveying tube (68, Fig. 4) extending through a first opening to fluidly connect to the coolant cavity (paragraph 0019); and 
a first electrical connector tube (64) electrically connect to the electric generator.
Ferch does not explicitly disclose wherein the generator in the cone shaped portion, the wall comprises a first opening and the first electrical connector tube 
However, Lemmers discloses a generator in the cone shaped portion (as shown in Fig. 3).
And, Dresselhaus discloses a wall (not labelled, left side of 38 and 68 and 72 emerging in Fig. 2) separating a generator cavity (38) from a turbine housing (30) comprises a first opening, wherein the forward wall encloses the electrical generator within the cone shaped portion (as this is the configuration rendered when Ferch is modified by Dresselhaus). 
and an electrical connector tube (68) extending through the first opening (as shown in Fig. 2).
And, Vondrell discloses an electrical connector tube (320, Fig. 7) extending within a coolant conveying tube (325).
And, Gotz discloses the first electrical connector tube (13a, Fig. 4) extends forward from the electrical generator (12) while staying full within the tail cone (as the generator of Ferch is in the tailcone) until projecting forward though the forward wall (as shown in Fig. 4). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the generator in the cone shaped portion to allow for different configurations, to modify the generator cavity of Ferch to include the wall with openings of Dresselhaus in order to separate the generator from the hot turbine while still allowing the electricity to flow and to modify the cooling tubes 
Regarding claim 2: Ferch discloses a forward wall and a gas turbine engine and a second coolant conveying tube (leading to 76) extending through a second opening (76) to fluidly connect to the coolant cavity (Fig. 4).
Ferch does not explicitly disclose the wall further comprises at a second opening and the gas turbine engine further comprises: and a second electrical connector tube extending through the second opening within the second coolant conveying tube to electrically connect to the electric generator.
However, Dresselhaus discloses the wall further comprises at a second opening (at 72) and the gas turbine engine further comprises: 
a second electrical connector tube (72) extending through the second opening. 
And, Vondrell discloses an electrical connector tube (320, Fig. 7) extending within a coolant conveying tube (325).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator cavity of Ferch to include the wall with openings of Dresselhaus in order to separate the generator from the hot turbine while still allowing the electricity to flow and to modify the cooling tubes of Ferch to include the electric connector tubes within them, as disclosed by Vondrell, to reduce the number of openings required in the generator cavity.
Regarding claim 3: Ferch discloses the first coolant conveying tube is operable to supply coolant to the coolant cavity (paragraph 0020).
Regarding claim 4: Ferch discloses the first coolant conveying tube is operable to supply coolant to the coolant cavity (paragraph 0020).
Regarding claim 5: Ferch discloses the second coolant conveying tube is operable to remove coolant from the coolant cavity (paragraph 0020).
Regarding claim 6: Ferch discloses the second coolant conveying tube is operable to remove coolant from the coolant cavity (paragraph 0020).
Regarding claim 7: Ferch discloses a first opening and a second opening, but does not explicitly disclose the first opening is located gravitationally above the second opening.
However, Dresselhaus discloses the first opening (at 68) is located gravitationally above the second opening (at 72).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator cavity of Ferch to include the wall with openings of Dresselhaus in order to separate the generator from the hot turbine while still allowing the electricity to flow.
Regarding claim 8: Ferch discloses the first coolant conveying tube and the second coolant conveying tube, but does not explicitly disclose a heat rejection heat exchanger fluidly connected to the first coolant conveying tube and the second coolant conveying tube.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the tubes of Ferch to include the heat exchanger of Ferch in order to remove heat from the cooling circuit (paragraph 0079).
Regarding claim 11: Ferch discloses an electric generation system for a gas turbine engine (Fig. 1), the electric generation system comprising: 
a tail cone (58) having a cones shaped portion; 
an electric generator (60, Fig. 2) located within the tail cone, the electric generator comprising a coolant cavity (62) in thermal communication with one or more components of the electric generator (as shown in Fig. 2); 
a structural support housing at least partially enclosing the electric generator, the structural support housing comprising a forward wall located on a forward end of the structural support housing, wherein the forward wall comprises a first opening  (unlabeled, but shown on the left side of Fig. 2); 
a first coolant conveying tube (68, Fig. 4) extending through a first opening to fluidly connect to the coolant cavity (paragraph 0019); and 
a first electrical connector tube (64) electrically connect to the electric generator.
Ferch does not explicitly disclose wherein the generator in the cone shaped portion, the wall comprises a first opening and the first electrical connector tube extending through the first opening within the first coolant conveying tube, and wherein 
However, Lemmers discloses a generator in the cone shaped portion (as shown in Fig. 3).
And, Dresselhaus discloses a wall (not labelled, left side of 38 and 68 and 72 emerging in Fig. 2) separating a generator cavity (38) from a turbine housing (30) comprises a first opening, wherein the forward wall encloses the electrical generator within the cone shaped portion (as this is the configuration rendered when Ferch is modified by Dresselhaus). 
and an electrical connector tube (68) extending through the first opening (as shown in Fig. 2).
And, Vondrell discloses an electrical connector tube (320, Fig. 7) extending within a coolant conveying tube (325).
And, Gotz discloses the first electrical connector tube (13a, Fig. 4) extends forward from the electrical generator (12) while staying full within the tail cone (as the generator of Ferch is in the tailcone) until projecting forward though the forward wall (as shown in Fig. 4). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the generator in the cone shaped portion to allow for different configurations, to modify the generator cavity of Ferch to include the wall with openings of Dresselhaus in order to separate the generator from the hot turbine while still allowing the electricity to flow and to modify the cooling tubes of Ferch to include the electric connector tubes within them, as disclosed by Vondrell, to 
Regarding claim 12: Ferch discloses a forward wall and a gas turbine engine and a second coolant conveying tube (leading to 76) extending through a second opening (76) to fluidly connect to the coolant cavity (Fig. 4).
Ferch does not explicitly disclose the wall further comprises at a second opening and the gas turbine engine further comprises: and a second electrical connector tube extending through the second opening within the second coolant conveying tube to electrically connect to the electric generator.
However, Dresselhaus discloses the wall further comprises at a second opening (at 72) and the gas turbine engine further comprises: 
a second electrical connector tube (72) extending through the second opening. 
And, Vondrell discloses an electrical connector tube (320, Fig. 7) extending within a coolant conveying tube (325).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator cavity of Ferch to include the wall with openings of Dresselhaus in order to separate the generator from the hot turbine while still allowing the electricity to flow and to modify the cooling tubes of Ferch to include the electric connector tubes within them, as disclosed by Vondrell, to reduce the number of openings required in the generator cavity.
Regarding claim 13: Ferch discloses the first coolant conveying tube is operable to supply coolant to the coolant cavity (paragraph 0020).
Regarding claim 14: Ferch discloses the first coolant conveying tube is operable to supply coolant to the coolant cavity (paragraph 0020).
Regarding claim 15: Ferch discloses the second coolant conveying tube is operable to remove coolant from the coolant cavity (paragraph 0020).
Regarding claim 16: Ferch discloses the second coolant conveying tube is operable to remove coolant from the coolant cavity (paragraph 0020).
Regarding claim 17: Ferch discloses a first opening and a second opening, but does not explicitly disclose the first opening is located gravitationally above the second opening.
However, Dresselhaus discloses the first opening (at 68) is located gravitationally above the second opening (at 72).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator cavity of Ferch to include the wall with openings of Dresselhaus in order to separate the generator from the hot turbine while still allowing the electricity to flow.
Regarding claim 18: Ferch discloses the first coolant conveying tube and the second coolant conveying tube, but does not explicitly disclose a heat rejection heat exchanger fluidly connected to the first coolant conveying tube and the second coolant conveying tube.
Regarding claim 19:.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferch, Lemmers, Dresselhaus, Gotz, and Vondrell as applied to claims 8 and 16 above, and further in view of Niggemann et al. (“Niggemann”; US 6,182,435).
Regarding claim 9: Ferch discloses a bypass duct (40) and Vondrell discloses a heat exchanger cooling a generator, but does not explicitly disclose wherein the heat rejection heat exchanger is in thermal communication with the bypass duct.
However, Niggemann discloses a heat exchanger (66) is in thermal communication with the bypass duct (22, Fig. 4, column 5, lines 50-54).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the heat exchanger of Niggemann in the bypass duct of Ferch to cool the generator, as disclosed by Vondrell, in order to take advantage of the bypass airflow. 
Regarding claim 10: Ferch discloses a bypass duct (40) and Vondrell discloses a heat exchanger cooling a generator, but does not explicitly disclose wherein the heat rejection heat exchanger is located within the bypass duct.
However, Niggemann discloses a heat exchanger (66) is located within the bypass duct (22, Fig. 4, column 5, lines 50-54).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the heat exchanger of Niggemann in the bypass duct of Ferch to cool the generator, as disclosed by Vondrell, in order to take advantage of the bypass airflow. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferch, Lemmers, Dresselhaus, Gotz, Vondrell and Niggemann.
Regarding claim 20: Ferch discloses a gas turbine engine (Fig. 1) comprising:
a tail cone (58) having a cone shaped portion; 
a low pressure compressor (22); 
a low pressure turbine (24); 
a low speed spool (16) interconnecting the low pressure compressor and the low pressure turbine (0014); 
an electric generator (60, Fig. 2) located within the tail cone (with 62), the electric generator being operably connected to the low speed spool (paragraph 0017), wherein the electric generator comprises a coolant cavity (62) in thermal communication with one or more components of the electric generator; 
a structural support housing at least partially enclosing the electric generator, the structural support housing comprising a forward wall located on a forward end of the structural support housing, (unlabeled but shown on the left side of Fig. 2); 
a first coolant conveying tube (68, Fig. 4) extending through the first opening to fluidly connect to the coolant cavity (paragraph 0019), wherein the first coolant conveying tube is operable to supply coolant to the coolant cavity (paragraph 0020); 
a first electrical connector tube (64) extending through the first opening;
a second coolant conveying tube (leading to 76) extending through the second opening (76) to fluidly connect to the coolant cavity (Fig. 4), wherein the second coolant conveying tube is operable to remove coolant from the coolant cavity (paragraph 0020); 
Ferch does not explicitly disclose the electric generator located within the tail shaped portion, the forward wall enclose the electric generator within the cone shaped portion, wherein the forward wall comprises a first opening and a second opening, and 
However, Lemmers discloses the electric generator located within the tail shaped portion (as shown in Fig. 3).
And, Dresselhaus discloses the forward wall (not labelled, left side of 38 and 68 and 72 emerging in Fig. 2) enclose the electric generator within a generator cavity (38) separating from a turbine housing (30), wherein the forward wall comprises a first opening (at 68) and a second opening (at 72), and wherein the first opening is located gravitationally above the second opening (as shown in Fig. 2);
an electrical connector tube (68) extending through the first opening (as shown in Fig. 2), and 
a second electrical connector tube (72) extending through the second opening. 

a heat rejection heat exchanger (322, Fig. 6) fluidly connected to the first coolant conveying tube (330) and the second coolant conveying tube (336); and
a coolant pump (334) configured to pump coolant into the first coolant conveying tube and out of the second coolant conveying tube (paragraph 0081). 
And, Niggemann discloses a bypass duct (22, Fig. 4), wherein the heat rejection heat exchanger (66) is in thermal communication with the bypass duct (column 5, lines 50-54).
And, Gotz discloses the first electrical connector tube (13a, Fig. 4) extends forward from the electrical generator (12) while staying full within the tail cone (as the generator of Ferch is in the tailcone) until projecting forward though the forward wall (as shown in Fig. 4). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to have the generator in the cone shaped portion to allow for different configurations, to modify the generator cavity of Ferch to include the wall with openings of Dresselhaus in order to separate the generator from the hot turbine while still allowing the electricity to flow; to modify the cooling tubes of Ferch to include the electric connector tubes within them, as disclosed by Vondrell, to reduce the number of openings required in the generator cavity, and to modify the electrical connector tube of Ferch to project forward through the forward wall, as disclosed by Gotz, in order to more directly couple the lines to connectors forward of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832